Broyles, P. J.
1. The first ground of the amendment to the motion for a new trial, being expressly disapproved by the trial judge, can not be considered.
2. The charge of the court upon the doctrine of reasonable doubt was sufficiently full. '
3. None of the other instructions excepted to, when viewed in the light of the charge as a whole, contains material error.
4. The alleged newly discovered evidence was cumulative and was not of such a character as would probably cause a different verdict upon another trial.
5. Under the facts of the case the other special grounds of the motion for a new trial are without merit.
*132Decided December 3, 1918.
Conviction of manslaughter; from Meriwether superior court— Judge Terrell. July 10, 1918.
N. F. Culpepper, McLaughlin & Jones, W. I. Heyward, H. A. Allen, for plaintiff in error.
C. E. Roop, solicitor-general, contra.
6. The verdict was amply authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Bloodworth, J., concurs. Stephens, J., not presiding.